DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“actuation portion” in claims 1-4, 6, 21-23, 25
“pumping member” in claims 6-7, 25-26
“contact member” in claims 3-5, 22-24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
15 recites the limitation "the hollow needle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-14, and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamir et al. (US 20090112125 A1).
Regarding claims 1-7 and 21-26, Tamir teaches a device for obtaining a blood sample, the device comprising a holder for receiving a sample source (figure 3, sampling cavity 28; figures 5 and 8, clamping means 50), the holder having an actuation portion (figures 5 and 8, handle 58; see also paragraph 23: “The distal end includes a handle for actuating the radially-expandable clamping member”) and a port (figure 6, orifice 66); a lancet housing secured within the port (figure 6, lancet housing 62 secured to orifice 66), the lancet housing having an inlet and an interior (see figure 6); and a puncturing element (figures 5 and 6, lancet 60) moveable between a pre-actuated position wherein the puncturing element is retained within the interior and a puncturing position wherein at least a portion of the puncturing element extends through the inlet (paragraph 98, “lancet includes lancet housing and piercing means contained therein, and an orifice at the top of housing for allowing temporary protrusion therethrough of piercing means at the time of blood sampling). Tamir teaches a container in the form of a capillary sponge housed in a test strip (paragraph 13) removably connectable to a portion of the lancet housing (paragraph 103, “lateral opening which holds the end of test strip”, see also figure 6, lateral lancet opening 69 and test strip 70) which is meant to act as a reservoir for collecting a predetermined amount 
Tamir also teaches that the actuation portion is transitionable between a first position in which the holder defines a first ellipse and a second position in which the holder defines a second ellipse, wherein the second ellipse is different than the first ellipse (paragraph 23, “radially-expandable clamping member adapted for accommodating the end of a finger”) and that the actuation portion includes a contact member (figure 5, ring 54; see also figure 8, clamping means 50). The transition of the actuation portion engages and disengages the contact member, and when engaged, the contact member exerts a pressure on the sample source (paragraph 23, “the distal end includes a handle for actuating the radially-expandable clamping member such that the clamping member can be radially expanded and contracted around the finger for increasing local pressure”). The combination of Tamir’s clamping means and contact member functions as a pumping member for applying pressure to a sample source, and also comprises a pair of opposed tabs (figure 6, 58a and 58b).
Regarding claims 8-9 and 27-28, Tamir teaches the sample source being a finger (paragraph 15), and when the finger is received within the holder, the port is in communication with a portion of the finger (figure 6, orifice 66 in holder; see also paragraph 98).
Regarding claims 11-14, Tamir teaches the longitudinal axis of the port, the lancet housing, and the container being aligned (paragraph 98; see also figure 6) and that the lancet housing has an outlet (paragraph 103, “lancet is provided with a lateral opening”). Tamir also teaches that when the container is connected to the lancet housing, the outlet of the lancet housing is in fluid communication with the collection cavity of the container (paragraph 103, “Test strip is provided with an opening which allows piercing means to pass therethrough to the finger at the time of blood sampling. This arrangement also allows for the blood droplets which are released from the finger to drop or flow through orifice and directly onto the test strip”; continued in paragraph 104, “Because of the positioning of test strip with 
Regarding claim 29, Tamir teaches the holder including a stability extension portion (see figure 6, hand grips 58a and 58b, clamping means 50 and clip 52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir as applied to claim 1 above, and further in view of Emery et al. (US 20100021947 A1).
Regarding claim 10, Tamir teaches the device of claim 1. Tamir teaches a puncturing element including a needle (paragraph 20) and that “many varieties of lancets are known in the art which may be employed”. Tamir also teaches that other suitable piercing means may also be used for piercing the skin to draw blood (paragraph 99), however Tamir does not explicitly teach the puncturing element comprising a hollow needle.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tamir to incorporate the teachings of Emery to provide a device for obtaining a blood sample wherein the puncturing element comprises a hollow needle. Doing so ensures directed delivery of the sample and increases the effectiveness of the device, as taught by Emery.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir as applied to claim 14 above, and further in view of Emery et al. This rejection is being made in anticipation of resolution of the existing 35 U.S.C. 112(b) issues surrounding this claim.
Regarding claim 15, Tamir teaches the device of claim 14. Tamir teaches a puncturing element including a needle (paragraph 20) and that “many varieties of lancets are known in the art which may be employed”. Tamir also teaches that other suitable piercing means may also be used for piercing the skin to draw blood (paragraph 99), however Tamir does not explicitly teach the puncturing element comprising a hollow needle or that the blood sample flows through said hollow needle to the outlet to the collection cavity. However, Tamir in view of Emery teaches the device of claim 14 comprising the hollow needle, as stated above in claim 10. Emery also teaches the blood sample flowing through the hollow needle to an outlet to a collection cavity (figure 4, hollow needle 34 transports body fluid BF into the collection cavity 25 through the outlet of the needle).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir as applied to claim 1 above, and further in view of Faurie et al. (US 20150351676 A1).

In a separate endeavor related to integrated blood sampling assemblies, Faurie teaches a device for the automatic collection of blood. According to Faurie, blood sampling is typically a six step process (paragraph 7), and their invention seeks to automate and simplify this process in a low-cost compact integrated package (paragraph 9). Faurie’s device, like Tamir’s, requires the user to insert their finger into a holder (figure 6A) for sampling. In Faurie’s device, the holder is in communication with receptacle 261. The receptacle contains a lancet (figure 7, 267) with a needle (figure 7, 268) used for piercing the skin of the user’s finger (figure 7B). Blood flows into a container (figure 7C, capillary tube 255), which is connected to the lancet housing as part of the internal assembly of the receptacle. The longitudinal axis of the container and the longitudinal axis of the lancet housing are at an angle with respect to each other. This allows the lancet to be driven straight up into the finger and blood to be immediately collected with no involvement from the user or a physician (figures 7B-7C). However, unlike Tamir’s device, the container can hold the blood for transport to a separate blood analyzer (figure 8), rather than storing blood for use in an integrated test strip. This allows the collected blood to be used for a broad range of blood analyzers (paragraph 9).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tamir to incorporate the teachings of Faurie to provide a device for obtaining a blood sample wherein longitudinal axis of the lancet housing is at an angle to the longitudinal axis of the container when the container is connected to the lancet housing. Doing allows a single-step process of piercing the skin and storing the blood, as well as providing means for transporting a blood sample to various different blood analyzers, as taught by Faurie.
s 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir as applied to claim 9 above, and further in view of Faurie et al.
Regarding claim 17, Tamir teaches the device of claim 9. Tamir does not teach the device comprising a capillary tube.
In a separate endeavor related to integrated blood sampling assemblies, Faurie teaches a device for the automatic collection of blood. According to Faurie, blood sampling is typically a six step process (paragraph 7), and their invention seeks to automate and simplify this process in a low-cost compact integrated package (paragraph 9). Faurie’s device, like Tamir’s, requires the user to insert their finger into a holder (figure 6A) for sampling. In Faurie’s device, the holder is in communication with receptacle 261. The receptacle contains a lancet (figure 7, 267) with a needle (figure 7, 268) used for piercing the skin of the user’s finger (figure 7B). Blood flows into a capillary tube for storage (figure 7C, capillary tube 255). The capillary tube acts as a container to hold the blood for transport to a separate blood analyzer (figure 8), rather than storing blood for use in an integrated test strip. This allows the collected blood to be used for a broad range of blood analyzers (paragraph 9).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tamir to incorporate the teachings of Faurie to provide a device for obtaining a blood sample wherein the device further comprises a capillary tube. Doing so increases the amount of different types of tests that the blood sample can be used for, as taught by Faurie.
Regarding claim 18, Faurie teaches the capillary tube being in fluid communication with the inlet of the lancet housing (figure 7C). The capillary tube is the collection container.
Regarding claim 19, Tamir teaches that with the finger received within the holder and puncturing element in the puncturing position, the puncturing element lances the finger to draw the blood sample (paragraph 104, “Following insertion… the user releases the safety stopper on the bottom 
Regarding claim 20, Faurie teaches blood flowing through the capillary tube. The capillary tube itself is the collection cavity (figure 7C).
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir as applied to claim 21 above, and further in view of Faurie et al.
Regarding claims 30 and 31, Tamir teaches the device of claim 21. Tamir teaches lancet housing having an inlet and an interior (see figure 6) and a puncturing element (figures 5 and 6, lancet 60) moveable between a pre-actuated position wherein the puncturing element is retained within the interior and a puncturing position wherein at least a portion of the puncturing element extends through the inlet (paragraph 98, “lancet includes lancet housing and piercing means contained therein, and an orifice at the top of housing for allowing temporary protrusion therethrough of piercing means at the time of blood sampling). However, Tamir does not teach that the lancet housing is removably connectable to the port, nor does Tamir teach the device further comprising a container removably connectable to the port, the container defining a collection cavity.
In a separate endeavor related to integrated blood sampling assemblies, Faurie teaches a device for the automatic collection of blood. According to Faurie, blood sampling is typically a six step process (paragraph 7), and their invention seeks to automate and simplify this process in a low-cost compact integrated package (paragraph 9). Faurie’s device, like Tamir’s, requires the user to insert their finger into a holder (figure 6A) for sampling. In Faurie’s device, the holder is in communication with receptacle 261. The receptacle is also removable from the device (figure 2A). The receptacle contains a lancet (figure 7, 267) with a needle (figure 7, 268) used for piercing the skin of the user’s finger (figure 7B). The lancet housing has an inlet and an interior (figure 7). Blood flows into a container (figure 7C, capillary tube 255), which is connected to the lancet housing as part of the internal assembly of the receptacle 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tamir to incorporate the teachings of Faurie to provide a device for obtaining a blood sample wherein the device comprises a lancet housing and container both removably connectable to the port. Doing so allows certain components to be reusable while others are disposable as well as providing means for transporting a blood sample to various different blood analyzers, as taught by Faurie.
Regarding claim 32, Tamir teaches the device of claim 21. Tamir teaches a lancet housing having an inlet and an interior with a puncturing element (figures 5 and 6, lancet 60) moveable between a pre-actuated position wherein the puncturing element is retained within the interior and a puncturing position wherein at least a portion of the puncturing element extends through the inlet (paragraph 98, “lancet includes lancet housing and piercing means contained therein, and an orifice at the top of housing for allowing temporary protrusion therethrough of piercing means at the time of blood sampling) and a container container in the form of a capillary sponge housed in a test strip (paragraph 13) removably connectable to a portion of the lancet housing (paragraph 103, “lateral opening which holds the end of test strip”, see also figure 6, lateral lancet opening 69 and test strip 70) which is meant to act as a reservoir for collecting a predetermined amount of blood for a test (paragraph 56). Tamir also teaches that the use of other types of reservoirs are possible (paragraph 58). Tamir teaches that the device may either be disposable in its entirety or that the device may be reusable with only certain 
In a separate endeavor related to integrated blood sampling assemblies, Faurie teaches a device for the automatic collection of blood. According to Faurie, blood sampling is typically a six step process (paragraph 7), and their invention seeks to automate and simplify this process in a low-cost compact integrated package (paragraph 9). Faurie’s device, like Tamir’s, requires the user to insert their finger into a holder (figure 6A) for sampling. In Faurie’s device, the holder is in communication with receptacle 261. The receptacle is also removable from the device (figure 2A). The receptacle contains a lancet (figure 7, 267) with a needle (figure 7, 268) used for piercing the skin of the user’s finger (figure 7B). The lancet housing has an inlet and an interior (figure 7). The entire receptacle is designed to be disposable as a single-use item, whereas the main device with the finger holder and controller are reusable (figure 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tamir to incorporate the teachings of Faurie to provide a device for obtaining a blood sample wherein the lancet housing is removably connectable to the port. This allows contaminated used materials to be disposed of while the base device remains intact, as taught by Faurie, and increases the modularity and safety of Tamir’s device by allowing an additional component to be disposable while maintaining the base device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASIM A NAEEM whose telephone number is (571)272-0980.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 517-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    85
    389
    media_image1.png
    Greyscale





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASIM AHMAD NAEEM/               Examiner, Art Unit 3791